 In the Matter Of WESTINGHOUSE AIRBRAKE COMPANYandUNITEDELECTRIC AND RADIO WORKERS Or AMERICA, RAILWAY EQUIPMENTI\TORKERS LOCAL No. 610Case No. R-282.-Decided December 4, 1937Air Brake and Machinery Industry-Investigation of Representatives:con-troversy concerning representation of employees:substantial doubt as tomajority status; refusal of employer to recognize and bargain with union untilquestion of representation is determined by Board-UnitAppropriate for Col-lective Bargaining:production and maintenance employees,excluding engineer-ing, clerical,and medical employees;occupational differences,dissimilarity ofinterests;eligibilityformembership in both rival organizations-ElectionOrdered-Certification of Representatives.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 16, 1937, United Electrical and Radio Workers of Amer-ica,Railway Equipment Workers Local No. 610, herein called theU. E. R. W., filed with the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania) a petition alleging that a question af-fecting commerce had arisen concerning the representation of theemployees,ofWestinghouse Airbrake Company, Wilmerding, Penn-sylvania, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On July 20, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On August 5, 1937, the Regional Director issued a notice of hearingand on August 12, 1937, a notice of change of time of hearing.TheCompany, the U. E. R. W., and United Employees Association oftheWestinghouse Airbrake Company, herein called the Association,a labor organization purporting to represent employees directlyaffected by the investigation, were duly served with copies of bothnotices.Pursuant to the notice, the hearing was held at Pittsburgh,403 404NATIONAL LABOR RELATIONS BOARDPennsylvania, on September 9, 1937, before Alvin J. Rockwell, theTrial Examiner duly designated by the Board.At the hearing the Association filed a petition for leave to interveneand be made a party to the proceeding, and the motion was grantedby the Trial Examiner.The Board, the Company, the U. E. R. W.,and the Association were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all the parties.At the conclusion of the hearing theU. E. R. W. and the Association filed briefs which have been givencareful consideration.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of employees of the Company, and on the basis of such conclu-sion, and acting pursuant to Article III, Section 8, of the Rules andRegulations, issued a Direction of Election on October 22, 1937,1 inwhich it found that all the production and maintenance employeesof the Company at its Wilmerding, Pennsylvania, plant, except super-intendents, foremen, assistant foremen, group leaders, working groupleaders, inspectors, clerical employees, and all employees in the engi-neering and drafting departments, constitute a unit appropriate forthe purposes of collective bargaining.Merely for the purpose ofexpediting the election and thus to insure to the employees of theCompany the full benefit of their right to collective bargaining asearly as possible, the Board directed the election without at the sametime issuing a decision embodying complete findings of fact andconclusions of law.Pursuant to an Amendment to the Direction of Election issuedOctober 29, 1937, extending the time for conducting the election tendays, an election by secret ballot was conducted on November 9, 1937,by the Regional Director for the Sixth Region among the employeesof the Company constituting the unit found appropriate by theBoard.Full opportunity was accorded all the parties to this pro-ceeding to participate in the conduct of the ballot and to makechallenges.On November 6, 1937, the Association filed with the RegionalDirector for the Sixth Region preliminary objections to the Directionof Election and to the manner of procedure in the conduct of theelection determined by the Regional Director.These objections per-13N L R.B 867. DECISIONS AND ORDERS405.rained to the bargaining unit determined by the Board, to the post-ponement of the election, to the holdiiig of the election outside of theCompany's plant, and to the form of the ballot.On November 12,1937, the Regional Director issued his Intermediate Report upon thesecret ballot, which was duly served upon the parties to the pro-ceeding.On November 16, 1937, the Association filed objections to,the Intermediate Report; these objections, in addition to repeatingthose raised in its preliminary objections, pertained to the conductof the ballot among the Company's employees.No other objections,with respect to the conduct of the ballot or to the Intermediate Re-port were filed.The Regional Director, having found that no sub-stantial and material issues we. -e raised thereby, forwarded the Inter-mediate Report and the objections of the Association to the BoardinWashington, District of Columbia.The Board has given carefulconsideration to the objections and concurs in the finding of theRegional Director that no substantial and material issues with respectto the conduct of the ballot or to the Intermediate Report are raisedthereby.As to the results of the secret ballot, the Regional Director reportedthe following :Total number of ballots cast----------------------------------445Total number of blank ballots---------------------------------aTotal number of void ballots__________________________________5Total number of ballots cast for United Employees Association ofWestinghouse Airbrake Company____________________________190STotal number of ballots cast for United Electrical,Radio andMachineWorkers of America,Railway Equipment WorkersLocal No 610,' affiliated with the C I. O____________________2369Total number of ballots cast for neither organization ------------95Total number of challenged ballots_____________________________751 Subsequent to the filing of the petition in this proceeding,the patent Union changedItsname to United Electrical,Radio and Machine Workers of AmericaNo objectionwas made to the above coriespondmg change of name on the ballotUpon the entire record in the case, the, Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, incorporated in Pennsylvania in 1869, has its prin-cipal business office and factory atWilmerding, Pennsylvania. Italsomaintains sales and service offices in the following cities : NewYork City; Boston, Massachusetts;Washington, District of Co-lumbia;Atlanta,Georgia;Pittsburgh,Pennsylvania;Chicago,Illinois;St.Paul,Minnesota; Denver, Colorado; Topeka, Kansas,Cleveland, Ohio; St. Louis, Missouri; Houston, Texas; San Fran-cisco,California; Seattle,Washington; Los Angeles, California; -406NATIONAL LABOR RELATIONS BOARDTokyo, Japan; Mexico City, Mexico; and Sao Paulo, Brazil. TheCompany wholly owns the following subsidiaries: American BrakeCompany, National Brake and Electric Company, Westinghouse AirBrake Home Building Company, Westinghouse Pacific Coast BrakeCompany, and Wilmerding Corporation.The Company also par-tially owns Union Switch and Signal Company and WestinghouseInternational Brake and Signal Company.The Company's principal products are airbrake equipment for:steam railroads, electric railways, trucks, and busses.Only two orthree other companies in the United States manufacture railroad-airbrakes.It was stipulated by the Company that approximately 58 per cent-of the materials purchased by the Company come from states otherthan Pennsylvania and that 99.9 per cent of these materials are re-ceived by railroad. It was also stipulated by the Company that ap-proximately 70 per cent of the finished products are shipped outside-the State of Pennsylvania and that 99 per cent are shipped by rail-road.The Company's products are shipped to practically every stateyin the United States and to most of the principal foreign countries.II.THE ORGANIZATIONS INVOLVEDUnited Electrical and Radio Workers of America, Railway Equip-ment Workers Local No. 610, is a labor organization affiliated withthe Committee for Industrial Organization. It admits to member-ship production and maintenance employees of the Company, andexcludes supervisory, clerical, and salaried employees.United Employees Association of the Westinghouse Airbrake Com-pany is a labor organization without outside affiliation. It admits tomembership all employees of the Company, except officers and em-ployees in supervisory capacities.III. THE QUESTION CONCERNING REPRESENTATIONOn May 28, 1937, and June 9, 1937, the U. E. R. W. met with the,Company and asked it to recognize that union as the exclusive bar-gaining representative for the production employees of the Com-pany.This request the Company rejected on the ground that therewas another organization -within the plant asking for the same rights.-On June 10, 1937, the Company posted on its bulletin boards a noticeto its employees that it had been approached by two committees, rep-resenting two different organizations of its employees, each demand-ing recognition as exclusive bargaining representative for the em-ployees; the notice announced that, without proof of its authority torepresent the workers the Company could recognize neither commit-tee as exclusive representative, and suggested that either group peti- DECISIONS AND ORDERS407tion the Board to hold an election whereby the employees' could selectthe organization which they wished to have represent them.On July2, 1937, the Company wrote to the Regional Director setting forthits position substantially as announced in the above notice and agree-ing to an election to be held by the Board, "providing the terms andconditions thereof are mutually acceptable to the two organizationsinvolved."We find, therefore, that a question has arisen concerning the repre-sentation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe U. E. R. W. in its original petition stated as the appropriateunit "5000 production workers."At the hearing it amended its peti-tion as to the appropriate unit to read as follows : "all hourly paidand piece-rate production workers, excluding inspectors, excludingall supervisory employees (within this classification, superintendents,foremen, assistant foremen, and group leaders) and excluding allclerical and salaried employees (within this classification, time-studyclerks, production clerks, time clerks, and shop clerks)."The Association contends that the appropriate unit should consistof all nonsupervisory employees of the Company. including produc-tion,maintenance, engineering and drafting, and clerical employees.As of August 31, 1937, for the purposes of the issues here involved,the Company's employees at its Wilmerding, Pennsylvania, plantmay be classified as follows :Production employees :Supervisory--------------------------------------------------165Non-supervisory----------------------------------------------4947Engineering and drafting employees :Supervisory--------------------------------------------------33Non-supervisory----------------------------------------------251Clerical employees :Supervisory--------------------------------------------------30Non-supervisory----------------------------------------------513Janitors and miscellaneous general office employees :Supervisory--------------------------------------------------0Non-supervisory----------------------------------------------2367573-38-vol. iv-27 408NATIONALLABOR RELATIONS BOARDHospital department employees :Supervisory--------------------------------------------------2Non-supervisory----------------------------------------------3Relief and pension department employees :Supervisory--------------------------------------------------2Non-supervisory----------------------------------------------19Officers---------------------------------------------- ------------13Total------------------------------------------------------6001Supervisory--------------------------------------------------245Non-supervisory----------------------------------------------5756The Company's assistant works manager testified that betweenJune 16, 1937, the date of the filing of the petition in this proceeding,and August 31, 1937, the date of the pay roll submitted at the hearingand upon which the above classification of employees is based, noemployees were dropped from the pay roll and 94'summer workerswere added to the pay roll. These summer workers were taken onduring the school vacation period; and between August 31, 1937, andthe date of the hearing approximately 50 per cent of these summerworkers had left the employ of the Company to return to school.Neither the U. E. R. W. nor the Association objected to the group-ing together of production and maintenance employees. Includedamong those classified as nonsupervisory production employees are25 to 30 watchmen, who patrol the plant and check on fire hazardsand on persons and vehicles entering or leaving the plant gates; theyare unarmed, and are not guards or police officers. The miscellaneousgeneral office employees include wash and scrub women. They to-gether with the janitors are under the supervision of the maintenancedepartment.No facts were presented at the hearing to indicate thatalltheCompany's nonsupervisory production and maintenanceemployees should not be included within the same bargaining unit.The record indicates that at the Company's plant group leadersand working group leaders, as well as foremen and assistant foremen,are supervisory employees.The working group leaders, in additionto producing themselves, supervise the work of the other employeesin the group; they receive the orders for the group and have theduty of seeing that the workers in the group perform their workproperly.Accordingly, group leaders and working group leadershave been excluded from the bargaining unit containing the non-supervisory employees. .The engineering and drafting employees handle the developmentand testing of new equipment.A substantial number of them are en-gineers, designers, draftsmen, tracers, and testers, and are universitygraduates or have received training at technical schools.Theeconomic interests of these employees are on an entirely differentplane from those of the production and maintenance workers.Also DECISIONS AND ORDERS409included among the nonsupervisory engineering and drafting em-ployees are approximately 40 or 50 semi-skilled mechanics and un-skilled workers, who assist the engineers in erecting equipment fortesting purposes, and approximately 70 inspectors who, under thedirection of the engineering and drafting department, check ma-terials manufactured by the production employees.These employeesare an integral part of the engineering and drafting department,and have no community of interest with the production and main-tenance employees.Accordingly, all, the, employees in the Com-pany's engineering and drafting departments have been excludedfrom the bargaining unit.The clerical employees of the Company's Wilmerding, Pennsyl-vania, plant are stationed both at the main office of the Company,which is some distance away from the plant, and at the plant itself.The plant clerical employees include : shop clerks, who take care ofhandling orders, distribute work sheets, assemble time sheets, andforward them to the cost department; cost clerks, who calculate thecost of various machines and equipment on individual orders; timestudy men, who check the time required to complete any given opera-tion in the production process, make sure that tools and machines,are in proper shape and that conditions are normal for proper pro-duction, and indirectly assist in determining rates of pay for pro-duction employees; timekeepers, who keep records of the workingtime of employees and prepare and send these records to the pay-master; production clerks, who check incoming orders, production oforders as they are completed, and disposition of parts; pay officeclerks; and purchasing department clerks.The work of the Com-pany's clerical employees brings them into close and intimate rela-tionswith its officers, foremen, and other supervisory employees.The dissimilarity in interests between the clerical and the productionand maintenance employees in a plant like that of the Company,and the difference in the type of work performed by them, promptus to exclude the clerical employees from the bargaining unit.The employees in the hospital and the relief and pension depart-ments are doctors, nurses, and,clerks.The dissimilarity of theirwork, their training, and their interests from those of the productionand maintenance employees prompts us to exclude these employeesfrom the unit.We find that all the production and maintenance employees of theCompany at its Wilmerding, Pennsylvania, plant, except superinten-dents, foremen, assistant foremen, group leaders, working groupleaders, inspectors, clerical employees, and all employees in the engi-neering and drafting departments, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto the Company's employees the full benefit,of their right to self- 410NATIONAL LABOR RELATIONS BOARDorganization and collective bargaining and otherwise to effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESNo evidence was introduced at the hearing upon the basis of whichwe could make a finding that a majority of the employees in theappropriate unit has designated and selected a representative forthe purposes of collective bargaining.We, therefore, directed anelection by secret ballot to determine their representative.In accordance with our usual practice, we directed that the em-ployees in the appropriate unit who were on the Company's pay rollfor the week including the date of the petition, June 16, 1937, shouldbe eligible to vote in the election.We find that United Electrical and Radio Workers of America,Railway Equipment Workers Local No. 610, has been designatedand selected by a majority of the employees in the appropriate unitas their representative for the purposes of collective bargaining. Itis,therefore, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, and we will socertify.On the basis of the above findings of fact, and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Airbrake Company at itsWilmerding, Pennsylvania, plant, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All the production and maintenance employees of the Companyat itsWilmerding, Pennsylvania, plant, except superintendents, fore-men, assistant foremen, group leaders, working group leaders, inspec-tors, clerical employees, and all employees in the engineering anddrafting departments, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Electrical and RadioWorkers of America, Railway-Equipment Workers Local No. 610, is the exclusive representative'of all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor DECISIONSAND ORDERS411Relations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that United Electrical and Radio WorkersofAmerica, Railway Equipment Workers Local No. 610 has beendesignated and selected by a majority of the production and mainte-nance employees of the Westinghouse Airbrake Company at itsWilmerding, Pennsylvania, plant, except superintendents, foremen,assistant foremen, group leaders, working group leaders, inspectors,clerical employees, and all employees in the engineering and draftingdepartments, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, UnitedElectrical and RadioWorkers of America, Railway EquipmentWorkers Local No. 610 is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.